    Case 2:19-mj-03490-JBC Document 1 Filed 11/12/19 Page 1 of 5 PageID: 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA
                                                 CRIMINAL COMPLAINT
            V.
                                                 Mag. No. 19-3490
  ANGEL LUIS GARCIA




      I, Morgan Hughes, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

      I further state that I am an Investigator with the U.S. Department of
Labor (DOL), Office of Labor Management Standards (OLMS), and that this
Complaint is based on the following facts:

                             SEE ATTACHMENT B

continued on the attached pages and made a part hereof.




                                    Morgan Hughes, Investigator
                                    United States Department of Labor
                                    Office of Labor Management Standards



Sworn to before me and subscribed in my presence,
November 1 2, 2019, in Newark, New Jersey
                 ,




                 JAMES B. CLARK, III
           ATES MAGISTRATE JUDGE
    Case 2:19-mj-03490-JBC Document 1 Filed 11/12/19 Page 2 of 5 PageID: 2


                              ATTACHMENT A
                                 Count One
                  (Embezzling Assets of a Labor Organization)

      From at least on or about November 12, 2014, through on or about May
31, 2019, in the District of New Jersey and elsewhere, the defendant


                             ANGEL LUIS GARCIA

while an officer, that is, Financial-Secretary of Amalgamated Transit Union
Local 1614 (“ATU Local 1614”), a labor organization engaged in an industry
affecting commerce, did embezzle, steal, and unlawfully and willfully abstract
and convert to his own use, and the use of another, moneys, funds, securities,
property and other assets of ATU Local 1614 in the approximate amount of
$117,000.

     In violation of Title 29, United States Code, Section 50 1(c).




                                       2
   Case 2:19-mj-03490-JBC Document 1 Filed 11/12/19 Page 3 of 5 PageID: 3


                               ATTACHMENT B

      The basis for my knowledge and for the foregoing charges are, in part, as
follows:

   1. I have been a Federal Investigator with the Department of Labor-Office of
      Labor Management Standards (“DOL-OLMS”) for more than 1 year. While
      with DOL-OLMS, I have participated in numerous financial fraud
      investigations, including cases involving theft of union funds and
      embezzlement. I am familiar with the facts and circumstances set forth
      below from my participation in the investigation of this case, from my
      personal knowledge, and from my conversations with other law
      enforcement officers and Officers of Local 1614. Because this affidavit is
      being submitted for the limited purpose of establishing probable cause, I
      have not included every fact I have learned during the investigation.
      Where the actions, statements, and conversations of others are
      recounted herein, they are related in substance and in part, unless
      otherwise indicated.

  2. In or about September 2019, the United States Attorney’s Office, in the
     District of New Jersey, (the “USAO”) and DOL-OLMS began conducting
     an investigation into the activities of ANGEL LUIS GARCIA, the
     defendant. During the investigation, the USAO and DOL-OLMS have
     gathered evidence, including but not limited to reviewing financial
     records, conducting witness interviews and reviewing independent
     audits. The evidence indicates, among other things, the following:

                               BACKGROUND

  3. Amalgamated Transit Union Local 1614 (the “Union”) is a small,
     independent union of approximately 220 private bus drivers employed by
     Lakeland Bus Lines, DeCamp Bus Lines, First Transit Bus Service and
     Warren County Transit Easton Coach Service, in New Jersey. The Union
     engages in collective bargaining and other representative services on
     behalf of the membership.

 4. In or about the end of 2012, ANGEL LUIS GARCIA, was elected by the
    membership to serve as the Financial-Secretary for the Union for a term
    of 3 years. He was re-elected in 2015 and then reelected again in 2018.
    Each term was for three years. GARCIA ceased acting as Financial
    Secretary in or about May 2019. The role of Financial-Secretary was a
    part-time position.

                                      3
 Case 2:19-mj-03490-JBC Document 1 Filed 11/12/19 Page 4 of 5 PageID: 4


5. I have spoken directly with a representative from the Union’s Executive
   Board (the “Board”) with knowledge, and also reviewed financial
   documents and a financial audit of the Union authorized by ATU
   International (the “International”) and learned the following:

      a. Membership dues was deposited into the Union’s checking account
         maintained at Bank of America (the “Checking Account”).
      b. The Union also maintained a credit-card account (the “Union
         Credit Card”) with Bank of America for travel expenditures.
      c. The Union also maintained a separate fund, which was a savings
         account maintained at Bank of America (the “Savings Account”),
         which was closed in or about April 2019.
      d. The Union maintained a defense fund, which was a savings
         account maintained at Bank of America (the “Union’s Current
         Savings Account”).

6. From on or about January 1, 2014, through on or about May 31, 2019,
   GARCIA, without Board approval, withdrew approximately $86,000 from
   the Union’s Checking Account to purchase goods and services from
   companies, such as Best Buy and Amazon, for his personal benefit and
   not for the benefit of the union membership.

7. From on or about January 1, 2015, through on or about May 31, 2019,
   GARCIA, without Board approval, electronically transferred
   approximately $5,300 from the Union’s Checking Account into his
   personal bank account. These transfers were for personal reasons and
   not for the benefit of the membership.

8. From on or about January 1, 2015, through on or about May 31, 2019,
   GARCIA, without Board approval, withdrew approximately $15,500 from
   the Union’s Savings Account to purchase goods and services, specifically
   for mortgage and personal loan repayments. These withdrawals were for
   personal reasons and not for the benefit of the membership.

9. From on or about January 1, 2015, through on or about May 31, 2019,
   GARCIA, without Board approval, used the Union’s credit card to make
   purchases of goods and services for personal use, in the amount of
   approximately $10,000. These withdrawals were for personal reasons
   and not for the benefit of the membership.




                                   4
 Case 2:19-mj-03490-JBC Document 1 Filed 11/12/19 Page 5 of 5 PageID: 5



10. An auditor for the Amalgamated Transit Union International (the
 “International”) conducted a financial audit on the Union. The auditor
 confirmed that ANGEL LUIS GARCIA, the defendant, had in fact stolen in
 excess of $117,000, which GARCIA either transferred to his personal
 account, or spent on goods and services for his personal use, without
 Board approval, and not for the benefit of the membership.




                                  5
